DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 07/01/21 and 08/18/21 each fails to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, document “CA” in IDS filed 07/01/21 and document “CA” in IDS filed 08/18/21 do not have English translations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites a second average major diameter along with a third average major diameter which does not appear to have support in the originally filed specification. While applicant points to paragraphs [0028] and [0031] and Fig. 4 for support, these portions of the specification describes a first average major diameter in region (R1), a third average major diameter in region (R3), and a fourth average major diameter in region (R4) as shown in Fig. 4. There is no disclosure of these regions in combination with a region having the second average major diameter. Based on paragraph [0024] which describes the first average major diameter in region (R1) and second average major diameter in region (R2) as shown in Fig. 3, it appears the second average major diameter in region (R2) is a separate and distinct embodiment. Therefore, while there is support to recite regions R1, R3, and R4 in combination and R1 and R2 in a separate combination, there is no support to recite regions R1, R2, R3, and R4 in combination. Further, as stated by applicant on pages 7-9 of Remarks, “Figure 4 shows three regions… (i.e., R1, R3, and R4)” rather than four regions as currently recited in claim 1. It is suggested that claim is amended to recite the three regions (R1, R3, and R4) as described by Fig. 4 and paragraphs [0028] and [0031].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gwin (US 2019/0092994).
Regarding claim 1, Gwin teaches a heat transfer material (paragraphs [0001]-[0003]), i.e. an insulating sheet comprising: a thermosetting component (paragraph [0026]); and boron nitride (paragraph [0028]), the insulating sheet inherently having a first surface on one side in a thickness direction and a second surface on the other side in the thickness direction (Fig. 1). Given that Gwin teaches second thermally conductive particles 115 having a smaller diameter along the topmost surface of layer 111 (paragraph [0035], Fig. 1) than first thermally conductive particles 109 (paragraph [0025], Fig. 1), it is clear that the first average major diameter of the conductive particles in a region having a thickness of 10% of a thickness of the sheet, from the first surface toward the second surface is smaller than a second average major diameter of the conductive particles in a region having a thickness of 90% of a thickness of the sheet, from the 
Given the overlap between the insulating sheet of Gwin and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an insulating sheet that is both disclosed by Gwin and encompassed by the present claims and thereby arrive that the claimed invention.
While there is no disclosure that the material is an insulating sheet as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. insulating sheet, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a material identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Gwin teaches wherein an absolute value of a difference between the first average major diameter and the second average major diameter is approximately 0.029 to 74.8 µm (difference in particle size between second thermally conductive particles 115 of about 1 to 200 nm and first thermally conductive particles 109 of about 0.03 to 75 µm, paragraph [0051]) which encompasses the claimed range of 1 µm or more and 20 µm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 5, given that Gwin teaches wherein a content of the first thermally conductive particles 109 used in core 101 is from about 5 to about 90 volume% and given that the content of the second thermally conductive particles 115 used in layer 111 is from about 5 to about 80 volume%  and given that layer 117 may be compositionally the same as layer 111 .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gwin (US 2019/0092994) in view of Pham et al. (US 2015/0252242).
Murai et al. is relied upon as disclosed above.
Regarding claim 3, Murai et al. fails to teach the average aspect ratio as claimed.
However, Pham et al. teaches an electrically insulating sheet comprising spherical boron nitride particles, wherein the aspect ratio of the spherical boron nitride particles is 1-2 (See Abstract, paragraphs [0011]-[0012] and [0034]). 
It would have been obvious to one of ordinary skill in the art to choose an average aspect ratio, including that presently claimed, in order to impart the desired thermal conductivity in a particular direction (Pham et al., paragraph [0035]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gwin (US 2019/0092994) in view of Czubarow (US 2006/0228542).
Murai et al. is relied upon as disclosed above.
Regarding claim 4, Gwin fails to teach the first average major diameter as claimed.
However, Czubarow teaches a thermal interface material (See Abstract) comprising polymer matrix including epoxy (paragraph [0018]), a first thermally conductive filler having a median particle size not less than 20 microns and a second thermally conductive filler having a median particle size not greater than 10 microns (paragraphs [0013]-[0014]) which overlaps the claimed range of 1 µm or more and 20 µm or less. Both fillers may be boron nitride (paragraphs [0019] and [0023]).
It would have been obvious to one of ordinary skill in the art to choose first average major diameter, including that presently claimed, in order to provide the desired flexibility and adhesion (Czubarow, paragraph [0033]).
Response to Arguments
Applicant’s arguments filed 09/16/21 with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gwin (US 2019/0092994).
Applicant amended claim 1 to recite a third average major diameter and a fourth average major diameter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787